IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1900
                                Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARCHIE ROBERT BEAR,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Poweshiek County, Joel D. Yates,

Judge.



       Archie Bear appeals from the district court’s denial of his motion to amend

a restitution plan. AFFIRMED.



       Patrick W. O’Bryan of O’Bryan Law Firm, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, Special Litigation Division, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2



VOGEL, Presiding Judge.

       Archie Bear appeals from the district court’s denial of his motion to amend

a restitution plan. He contends his portion of the settlement that resulted from a

class action lawsuit between his Indian tribe and the federal government

constitutes funds that are exempt from the restitution plan ordered in connection

with his criminal case, pursuant to both 25 U.S.C. § 410 (2012) and Iowa Code

section 904.702(1) (2013). We conclude neither statute exempts settlements of

the type received by Bear from being collected by the Iowa Department of

Corrections (DOC) to satisfy a restitution order, as allowed by Iowa Code section

904.702. Consequently, we affirm the order of the district court.

       On February 28, 2000, Bear was convicted of murder in the second

degree.   As part of his sentence, he was ordered to pay restitution, and on

September 18, 2000, the DOC established a restitution plan wherein 20% of all

credits in Bear’s prison account would be applied to the plan. Bear received

$1000 in December 2012, which is the first of two $1000 payments to which he is

entitled after his tribe settled with the federal government, following a lawsuit

alleging the tribe’s trust accounts were mishandled.

       On October 3, 2013, Bear filed a motion for hearing to amend the

restitution plan.   He challenged the seizing of these funds by asserting that,

because he received the money from his tribe, under both Iowa and federal

statutes these funds were not eligible to apply to a restitution plan.1            An




1
  Bear asserted this in his pro se brief within the context of the motion for hearing,
stating: “Bear believes that before restitution is deducted from his Individual Indian
                                            3



unreported hearing was held on November 12, 2013, and the district court denied

Bear’s motion. Bear appeals.

       We review constitutional issues de novo and statutory interpretations for

correction of errors at law. State ex rel. Lankford v. Allbee, 544 N.W.2d 639, 640

(Iowa 1996).

       The ability of the DOC to deduct funds from an inmate’s account is

governed by Iowa Code section 904.702, which states in part: “The director shall

deduct from the inmate account an amount established by the inmate’s restitution

plan of payment.” Iowa Code § 904.702(1).

       We agree with Bear these funds are the prisoner’s personal property, and

a hearing must be held before the DOC may remove any money so as to satisfy

due process.     Walters v. Grossheim, 525 N.W.2d 830, 831–32 (Iowa 1994).

However, Iowa Code section 904.702 does not preclude the deduction of funds

from his institutional account because Bear received the funds in question as a

result of the federal government’s settlement with his tribe. Rather, this statute

governs restitution plans and the type of judgments for which the DOC may

deduct money from the inmate’s account.

       Bear further asserts that federal law prohibits the collection of this money

by the DOC. He relies on 25 U.S.C. § 410, which states:

       No money accruing from any lease or sale of lands held in trust by
       the United States for any Indian shall become liable for the
       payment of any debt of, or claim against, such Indian contracted or
       arising during such trust period, or, in case of a minor, during his



Money, that the taking requires he be giving [sic] not only notice, but also followed by an
opportunity to challenge the decision by hearing.”
                                         4



      minority, except with the approval and consent of the Secretary of
      the Interior.

25 U.S.C. § 410 (Emphasis added.) We note that, to the extent federal law

conflicts with state law, the federal law prevails. See Ackerman v. Am. Cyanamid

Co., 586 N.W.2d 208, 211 (Iowa 1998). However, this statute only exempts from

a money judgment funds received from the sale or lease of Indian lands, and the

lawsuit from which Bear received money was a settlement due to the federal

government’s mismanagement of trust accounts.         Therefore, this statute is

inapplicable to Bear’s case.

      For these reasons, we affirm the order of the district court denying Bear’s

motion to amend the restitution order.

      AFFIRMED.